DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed on 09/27/2021 have been entered. Claims 1-20 remain pending in the application. The amendments overcome each claim objection and rejection under 35 USC 112(b) set forth in the previous office action dated 06/25/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Ripley on 12/01/2021.
The application has been amended as follows: 
Amend claim 1: In line 8, “through end cap” is changed to “through the end cap”. In line 11, “stop surfaces” is changed to “distal facing stop surfaces”. In line 15, “stop surfaces” is changed to “distal facing stop surfaces”.
Amend claim 4: In line 1, “a stop surface” is changed to “a proximal facing stop surface”.
Amend claim 11: In line 7, “through end cap” is changed to “through the end cap”.
Amend claim 16: In lines 1-2, “the opposed flattened outer first and second surfaces” is changed to “the flattened outer surfaces”.
Amend claim 17: In lines 1-2, “the opposed flattened outer first and second surfaces” is changed to “the flattened outer surfaces”.
Amend claim 18: In line 9, “through end cap” is changed to “through the end cap”. In line 12, “stop surfaces” is changed to “distal facing stop surfaces”. In line 16, “stop surfaces” is changed to “distal facing stop surfaces”.
Amend claim 20: In line 2, “a stop surface” is changed to “a proximal facing stop surface”.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 18, the prior art of record fails to teach or render obvious a trocar assembly having an end cap disposed on a distal end of the tubular body, the end cap including opposed flattened inner first and second surfaces, wherein the distal facing stop surfaces of the trocar member engage the end cap to prevent overextension of the trocar member from the housing, in combination with the remaining limitations of the claim. The closest prior art is Miller (US 2017/0281185) which teaches opposed flattened inner first and second surfaces (side surfaces of longitudinal key, paragraph [0323]) which engage to rotationally fix opposed flattened outer first and second surfaces (sides of longitudinal key slot 2459, paragraph [0323] of a trocar member (2450), but fails to teach said opposed flattened inner first and second surfaces being on an end cap separate from the housing, and fails to teach the distal facing stop surfaces of the trocar member engaging the end cap. Regarding claim 11, the prior art of record fails to teach or render obvious a trocar assembly wherein the distal facing stop surfaces of the trocar member engage the end cap to prevent overextension of the trocar member from the housing and the proximal facing stop surface engages the stop member to prevent overretraction of the trocar member into the housing, in combination with the remaining limitations of the claim. The closest prior art is Miller (US 2017/0281185) which teaches the limitations of claim 11 but fails to disclose the distal facing stop .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771                 

/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771